          Case 1:21-mc-00168-VEC Document 1 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Petition of

East Asian Consortium B.V.

For an Order to Take Discovery from Bank of                Civil Action No. _______
America, N.A.; Bank of New York Mellon; BNP
Paribas USA; China Construction Bank; Citibank             Ex Parte Petition for Assistance in
N.A.; HSBC Bank USA, N.A.; JPMorgan Chase                  Aid of a Foreign Proceeding Pursuant
Bank, N.A.; MashreqBank PSC; Standard Chartered            to 28 U.S.C. § 1782
Bank; Wells Fargo Bank, N.A.

Pursuant to 28 U.S.C. § 1782 in Aid of a Foreign
Proceeding

        Pursuant to 28 U.S.C. § 1782, Petitioner East Asian Consortium B.V. (“EAC”), by its

undersigned counsel, respectfully submits this Petition to take discovery from the New York

branches of Bank of America, N.A.; Bank of New York Mellon; BNP Paribas USA; China

Construction Bank; Citibank N.A.; HSBC Bank USA, N.A.; JPMorgan Chase Bank, N.A.;

MashreqBank PSC; Standard Chartered Bank; and Wells Fargo Bank, N.A. (together, the “New

York Banks”).

        Petitioner seeks an order authorizing the issuance of subpoenas duces tecum (together, the

“Subpoenas”) to the New York Banks. This discovery is sought in aid of proceedings pending

before the High Court, Gauteng Local Division, Johannesburg, South Africa (the “South African

Proceedings”) against MTN Group Ltd., MTN International (Mauritius) Ltd., Mobile Telephone

Networks Holding (Pty) Limited, MTN International (Pty) Ltd., Phutuma Freedom Nhleko, and

Irene Charnley (together, the “Defendants”). The New York Banks are not participants in the

South African Proceedings and are not alleged to have engaged in any wrongdoing in connection

with the matter. However, documents and information generated from the instant Petition will
          Case 1:21-mc-00168-VEC Document 1 Filed 02/02/21 Page 2 of 3




support the allegations of bribery and corruption levelled against the Defendants in the South

African Proceedings. Specifically, Petitioner believes that the New York Banks are likely to have

evidence of improper payments paid by the Defendants, which will support their allegations of

bribery and corruption in the South African Proceedings.

       As is discussed in greater detail in Petitioner’s accompanying memorandum of law, this

Petition: (1) meets the three statutory requirements set forth in 28 U.S.C. § 1782 for granting a §

1782 application; and (2) satisfies the four discretionary factors annunciated by the Supreme Court

in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004) for granting a § 1782

application. Further, as Petitioners’ accompanying memorandum of law further describes, Section

1782 applications are routinely granted ex parte. Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d

Cir. 2012) (“[I]t is neither uncommon nor improper for district courts to grant applications made

pursuant to § 1782 ex parte. [A] respondent’s due process rights are not violated because he can

later challenge any discovery request by moving to quash pursuant to Federal Rule of Civil

Procedure 45(c)(3).”)

       WHEREFORE, Petitioner respectfully requests that the Court grant the Petition and

authorize Petitioner to issue Subpoenas to the New York Banks in the form attached hereto as

Exhibit A, and for the Court to retain jurisdiction over this matter for purposes of enforcing any

subpoenas issued herein; and for such other and further relief as the Court deems just and proper.

       Dated: New York, New York
              February 2, 2021

                                                            Respectfully submitted,

                                                             /s/ James E. Berger
                                                            ____________________
                                                            James E. Berger
                                                            Charlene C. Sun
Case 1:21-mc-00168-VEC Document 1 Filed 02/02/21 Page 3 of 3




                                      KING & SPALDING LLP
                                      1185 Avenue of the Americas
                                      New York, NY
                                      10036-4003
                                      Tel: (212) 556-2100
                                      Fax: (212) 556-2222
                                      jberger@kslaw.com
                                      csun@kslaw.com
                                      Attorneys for Petitioner
